Citation Nr: 1505924	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  13-02 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for degenerative joint disease (DJD), status post total right hip arthroplasty.


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL
  
Veteran


ATTORNEY FOR THE BOARD
 
D.C. Babaian, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1973 to July 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The RO accepted a January 2013 VA form 21-526 to substantiate the appeal, in lieu of VA form 9.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2014.  The transcript is a matter of record.  The record was held open through November 2014, but the Veteran did not submit any additional relevant evidence.

The Veteran submitted a VA form 21-526EZ in June 2014, asserting entitlement to service connection for headaches, sleeping conditions, tinnitus, mental health, TBI, and memory loss.  The Veteran also conveyed an intent to apply for TDIU, Specially Adapted Housing or Special Home Adaptation, Auto Allowance, and Aid and Attendance.  The Board does not have jurisdiction over these issues, and they are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDING OF FACT

1.  A March 2011 rating decision denied service connection for a right hip disability; the Veteran failed to either perfect an appeal of this rating decision or submit new and material evidence within a year of the rating decision.

2.  Evidence received since March 2011 is not cumulative or redundant of evidence then of record, relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for right hip condition and raises a reasonable possibility of substantiating that claim.

3.  The Veteran's DJD, status post total right hip arthroplasty, was not caused by, incurred in, or diagnosed within one year following, military service.


CONCLUSIONS OF LAW

1.  The March 2011 rating decision that denied entitlement to service connection for right hip condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§  20.302, 20.1103 (2010).

2.  As new and material evidence has been submitted, the criteria to reopen a previously denied claim of entitlement to service connection for right hip condition have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for DJD, status post total right hip arthroplasty, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a VA letter of August 2012, including what the evidence must show for new and material evidence and service connection compensation.  The Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.   See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment and excerpted personnel records are a matter of record, as are VA treatment (both paper and electronic) and Social Security Administration (SSA) records.  The SSA records contain private treatment records from Hennepin County Medical Center (HCMC).

VA has made reasonable attempts to obtain other records.  In July 2011, VA received a negative response for inpatient records from the Philadelphia Naval Hospital.  That same month, the Veteran was informed by VA letter and a Formal Finding of Federal Records Unavailability was incorporated into the record.  Any further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2).  Also, the Veteran identified treatment from a private provider, Dr. N., but did not submit a release, as requested in a February 2013 VA letter.  38 C.F.R. § 3.159(c)(1).  As such, VA has discharged its obligations here, as well.

The Veteran was provided with a VA examination in January 2012, the report of which has been associated with the claims file.  The Veteran's representative, during the September 2014 Board hearing, asserted that the examination was inadequate, or at least inaccurate, because the VA examiner stated that following service, the Veteran did not receive hip treatment until approximately 2005.  However, looking at the examination report, the Board notes that the examiner's rationale was effectively that because there was a multiple decade passage of time between service and significant hip treatment, it was less likely than not that any parachuting incident in service caused the Veteran's hip disability.  While it is true that the Veteran is shown to have undergone hip treatment earlier, as the HCMC records show hip treatment in approximately 2000, which is prior to 2005, this fact does not undermine the rationale for the examiner's conclusion, because even using 2000 as the date of hip treatment, there would still exist a lengthy period between service separation and hip treatment.  As such, the Board finds this examination to be fully adequate to fairly adjudicate the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  Since VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
II.  Jurisdiction

Prior to the issuance of this decision on appeal, VA had previously disallowed entitlement to compensation benefits for the claimed disability.  Consequently, prior to reaching the merits, the Board must first address whether it has jurisdiction by determining if the claim may be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (explaining that the Board must make the independent determination of whether or not to reopen a finally denied claim in the context of a claim previously denied by the RO).

Here, the Veteran was originally denied service connection for right hip condition in an unappealed October 2006 rating decision, for lack of a link between military service and the current disability and in the absence of diagnosed arthritis, manifested to a compensable degree, within the year following discharge.  This claim became final.  The Veteran attempted to reopen his claim, but was denied by a March 2011 rating decision.  The Veteran failed to perfect an appeal and did not submit new and material evidence within a year of the rating decision.  As such, the March 2011 rating decision became final.  38 U.S.C.A. § 7105(c); 38  C.F.R. § 20.1103.

However, a previously denied claim may be reopened with the submission of new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

The Board recognizes that new and material evidence, received prior to the appellate decision if a timely appeal has been filed, will be considered as having been submitted in connection with the claim pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).  That is, the submission of new and material evidence within the appeal period of an unappealed RO decision can prevent the decision from becoming final until the evidence is addressed.  Young v. Shinseki, 22 Vet. App. 461, 469 (2009).  

Here, after the March 2011 rating decision, the RO adequately developed the record; the January 2012 SOC considered SSA records, VA treatment records, and a January 2012VA examination.  Such functioned as a readjudication of the claim, taking this evidence into consideration.  No other evidence was received within the appeal period that could be construed as new and material evidence.  Thus, 38 C.F.R. § 3.156(b) did not operate to prevent the March 2011 rating decision from becoming final.

Nevertheless, since March 2011, the Veteran has testified at a Board hearing and provided additional information regarding his alleged hip injury in service.  This evidence is new and it is material.  As such, the claim is reopened.  

III.  Merits of Claim

As an initial matter, the Board appreciates that the Veteran sustained a significant head injury in approximately 2001, which has detrimentally impacted his ability to recall events.  Though sympathetic to these facts, the Board recognizes that the circumstances do not negate the evidentiary burden in this case.

The Veteran continues to seek service connection for a right hip disability which he believes is the result of trauma he allegedly sustained during a parachute jump in service.  

The Veteran's service treatment records confirm that he was physically qualified to make one authorized jump in April 1974.  The parachute jump is undisputed.  See 38 C.F.R. § 3.303(a).  The circumstances surrounding the parachute jump, however, are at issue.  In an April 2006 statement, the Veteran reported that he was hospitalized for 45 to 60 days in 1974, due to a hard landing from his chute not opening correctly, and that he was discharged from service for right hip disability.  Turning to the service treatment records, the Board notes that the Veteran is presumed sound, as the Reports of Medical History and Examination at entry into service did not document right hip disability.  Yet, service treatment records conflict with the Veteran's report regarding his discharge, instead indicating that the Veteran was found unsuitable due to alcohol abuse.  The Veteran's DD-214 does not suggest that the Veteran was in fact medically discharged as he has suggested.  

Furthermore, the Veteran's service treatment records are silent for any complaint of or treatment for any right hip problems in service; and the service treatment records do not describe any injuries being sustained in a parachuting accident.  

Two days after being qualified for the parachute jump in April, the Veteran was seen at the Regional Branch Dispensary for an upper respiratory infection; nine days later the Veteran presented with a small laceration after involvement in a fight.  A May 1974 clinical record from the Philadelphia Naval Hospital shows treatment for alcoholism.  There is no mention of any injury sustained in a parachute accident, much less any description of the Veteran having been treated for approximately two months (45-60 days).  As such, the Veteran's recollections as to being treated for right hip injury are found to be less probative than the contemporaneous service treatment records, which appear complete, at least in pertinent part, as the records generated during the Veteran's time in service do not show treatment for any parachute related injuries.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran). 
 
The Board turns to the evidence of right hip disability after service.  VA treatment records from May 1979 show complaint of left hip pain after a fall while ice skating, but there is no report of right hip symptoms until approximately 2002.  In March 2011, the Veteran reported that he had lived with pain since approximately 1990.

During the Veteran's September 2014 Board hearing, his representative attempted to provide some corroboratory evidence of right hip disability during or immediately following service.  He relayed a verbal statement made to him by the Veteran's sister, in which she reportedly recalled, apparently based on personal observation, that the Veteran limped considerably on his right side after returning from service and he subsequently became addicted to pain killers.  She was also to provide evidence regarding phone calls made by the Veteran to their parents involving the injury in service.  Unfortunately, though the record was held open for additional details, VA did not receive a written statement from the Veteran's sister.  

As is, the second hand statements as to what the Veteran's sister purportedly observed are considered too vague and insufficient to establish the occurrence of a hip injury during service.  It strains belief that his sister, without further explanation, would recall, some 40 years later, that the Veteran specifically favored his right leg, as opposed to the left which, for example, the medical record indicates was injured in 1979.  There is no principled way to ascertain the reason for the limp, the timing of any injury, the purpose of the pain medication, or the content of the phone calls.  Also, the Board recognizes that second-hand statements are inherently less reliable.  The significant uncertainty surrounding this evidence substantially reduces its probative value.

The Veteran's representative also asserted that alcohol consumption in service was the result of self-medication for right hip pain sustained in the jump.  However, service treatment records indicate that the alcohol abuse predated the parachute jump in service.  The Board finds the contemporaneous evidence more probative of the issue than any subsequent contentions to the contrary.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Moreover, there is no reasoned basis to draw a link between alcohol consumption and the otherwise unsubstantiated right hip injury in service.  

The Board now arrives at the first compelling medical evidence in the record of right hip disability.  During the September 2014 Board hearing, the Veteran and his representative contended that the Veteran had a hip replacement in 2001 or 2002 at HCMC.  Though the records do not establish such surgical intervention, the import of the statement is not the specific mode of treatment but that the Veteran had right hip disability in or around 2001.  The HCMC records contain radiographic imaging from October 2004, confirming severe arthritis of the right hip joint and showing no change since the previous study in 2002.  In February 2005, the provider recommended hip replacement for the end-stage arthritis.  Hence, there was no indication of a hip replacement, but severe arthritis was shown to have been present in 2002.

The private medical records are consistent with subsequent VA treatment records, which also contain X-rays showing severe degenerative changes of the right hip in November 2005, without evidence of replacement.  VA treatment records show the first hip replacement to have occurred in 2007, with a revision arthroplasty performed in May 2014.

To the extent that the Veteran attempts to link the present disability of arthritis with appreciable symptoms during or continuously since service, the preponderance of evidence tends to show otherwise.  Of course, it is incumbent upon the Board to weigh all competing evidence.  The head trauma notwithstanding, the passage of such a period of time and its effects on memory, significantly reduce the probative value of recent reports of persistent symptoms since service.  

Additionally, the medical history provided by the Veteran in treatment records seems to show a break in symptoms.  HCMC records dated June 2005 indicate that the Veteran reported having experienced right hip pain for "a few years."  The Veteran reestablished care with the VA in 2005; in August 2005, the Veteran reported sustaining a right hip injury in service, with pain beginning at that time, but denied any related problems until the last couple of years.  In November 2005, the medical history again includes reports both of long-standing right hip pain and of pain approximately in the past two years, worse in preceding six months.  In March 2011, the Veteran reported experiencing pain since approximately 1990.  

The Board recognizes both that lay diagnoses are not categorically incompetent and that there is no categorical rule requiring expert evidence to substantiate medical etiology.  See Davidson, 581 F.3d at 1316.  However, the Veteran's statements, regarding the etiology of pain, are of limited probative value and are incompetent to diagnose arthritis in the hip or any other chronic hip disability.  The Board finds that such a determination is a complex question, as it would require medical training and imaging to diagnose, and the Veteran has not demonstrated the medical expertise necessary to render such judgment.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (stating "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition . . . [s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Board must conclude that the Veteran does not have the knowledge of facts or circumstances sufficient to self-diagnose arthritis based on appreciable symptoms.  See 38 C.F.R. § 3.159(a)(2).  

While it is reasonable to assume that the Veteran's right hip arthritis existed prior to 2002, given the severity of the disability at that time, there is no principled basis to pinpoint a date of onset, in the absence of competent evidence.  Regardless, the evidence does not show any hip arthritis for a number of years following service, meaning that service connection based on presumption has not been established.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).  Also, neither chronicity nor continuity of symptomatology since service has been established on this record because there is simply no combination of manifestations sufficient to identify arthritis during service.  See 38 C.F.R. § 3.303(b).  The Veteran has also not provided consistent complaints of hip problems since service that would allow for a finding of continuity of symptomatology.  As noted, the Veteran has reported a variety of dates for the onset of his right hip problems.

Furthermore, on these facts, the Veteran is not competent to proffer an opinion on the relationship between the parachute jump in service and the first compelling evidence of right hip disability nearly twenty-five years later.  This, too, is a complex determination, requiring medical expertise that the Veteran has not demonstrated.  The Veteran's statements alone are not sufficient to establish the nexus element in this case.  

The Board looks to the expert evidence of record.  The October 2004 radiology report from the HCMC treatment records identified four potential origins of the right hip disability:  primary osteoarthritis, previous trauma in the right hip, avascular necrosis, or previous slipped capital femoral epiphysis (SCFE).  In a November 2005 VA treatment note, the Veteran reported dislocating his femur during a high school football game and injuring the leg in a parachute jump in service; a VA physician concluded that the right hip disability was consistent with SCFE, associated with dislocation of the femur.  This is more evidence which tends to prove that the disability was not incurred during service.  

Finally, and most persuasively, a January 2012 VA examination resulted in an unfavorable nexus opinion.  The VA examiner documented the Veteran's report that he could not recall the specifics of the injury sustained from the parachute jump but that he underwent multiple medical evaluations.  The Veteran, again, reported hip pain at the time of discharge but no trouble for many years after.  The VA examiner opined that the right hip disability was less likely caused by the parachute jump in service, reasoning that the absence of both symptoms for a time or medical treatment for nearly thirty years was inconsistent with the type of injury that would have been required to cause the severity of DJD.  Based on the record as a whole, there is simply insufficient evidence upon which to credibly establish a link between the in-service parachute jump and a current right hip disability. 

As such, the claim is denied.



ORDER

The previously denied claim for service connection for degenerative joint disease (DJD), status post total right hip arthroplasty, is reopened.

Service connection for degenerative joint disease (DJD), status post total right hip arthroplasty, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


